Exhibit 10.15 INVUITY, INC. EXECUTIVE CHANGE OF CONTROL AGREEMENT This Executive Change of Control Agreement (the “Agreement”) is entered into by and between Invuity, Inc. (the “Company”), and Philip Sawyer (“Executive”) as of the date set forth on the signature page below (the “Effective Date”). This Agreement, together with the Executive Employment Agreement and Executive Change of Control Agreement, each dated as of even date herewith, replaces and supersedes the Executive Employment Agreement between the Company and Executive that became effective June 15, 2015, which, as of the Effective Date, has no further effect. 1.Background. (a)Executive is employed by the Company as the Company’s President and Chief Executive Officer. (b)The purpose of this Agreement is to encourage the continued attention and dedication of Executive to the Company without distraction, notwithstanding that the Company could be subject to a Change of Control, and that such possibility, and the uncertainty and questions which it may raise among management, may result in the departure or distraction of key management personnel to the detriment of the Company. (c)In consideration of certain commitments by Executive with respect to the Company, the Company agrees that certain compensation and benefits will be paid or provided to Executive in the event of the termination of his employment under certain circumstances resulting from a change of control of the Company. 2.Definition of Terms. The following terms referred to in this Agreement will have the following meanings: (a)Affiliate. “Affiliate” means the Company and any other parent or subsidiary corporation of the Company, as such terms are defined in Code Sections424(e) and (f). (b)Base Salary. “Base Salary” means the highest annualized rate of salary paid by the Company to Executive as compensation for his services, together with any and all reductions in salary authorized under any of the Company’s plans or programs. (c)Board. “Board” means the Company’s Board of Directors. (d)Cause. “Cause” means the occurrence of any of the following events, as determined by the Board or a committee designated by the Board, in its sole discretion: (i)Executive’s conviction of, or plea of nolo contendere to, any felony; (ii) Executive’s commission of any act of fraud with respect to the Company; (iii) any intentional misconduct by Executive that has a materially adverse effect upon the Company’s business; (iv) a breach by Executive of any of Executive’s fiduciary obligations as an officer of the Company; or (v) Executive’s willful misconduct or gross negligence in performance of Executive’s duties hereunder, including Executive’s refusal to comply in any material respect with the legal directives of the Board so long as such directives are not inconsistent with Executive’s position and duties. (e)Change of Control.“Change of Control” means the occurrence of any of the following events: (i)A change in the ownership of the Company which occurs on the date that any individual, entity or group (within the meaning of sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (“Person”) acquires ownership of the stock of the Company that, together with the stock held by such Person, constitutes more than fifty percent (50%)of the total voting power of the stock of the Company; or (ii)A change in the effective control of the Company which occurs on the date that a majority of members of the Board is replaced during any twelve (12)month period by Directors whose appointment or election is not endorsed by a majority of the members of the Board prior to the date of the appointment or election; or (iii)Any Person acquires (or has acquired during the twelve (12)month period ending on the date of the most recent acquisition by such person or persons)all or substantially all of the Company’s assets; provided, however, that for purposes of this subsection (iii), a transfer of assets by the Company to an entity, of which more than fifty percent (50%)of the total value or voting power is owned, directly or indirectly, by the Company shall not constitute a change of control. Notwithstanding the foregoing, a transaction will not be deemed a Change of Control unless the transaction qualifies as a change in control event within the meaning of Section409A, as it has been and may be amended from time to time, and any proposed or final Treasury Regulations and Internal Revenue Service guidance that has been promulgated or may be promulgated thereunder from time to time.
